Plaintiff sued to recover $150 alleged to be due it by defendant on account of a timber transaction. The lower Court awarded plaintiff judgment for the amount of $125 and defendant appealed.
In this Court appellant has submitted his case without argument or brief which, under the jurisprudence of this Court, is equivalent to an abandonment of his appeal. We might add, however, we have examined the record and find the judgment of the lower Court is correct.
The appeal is therefore dismissed at appellant's costs.